UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7839


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TARRIS BOUIE,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:13-cr-00560-CMC-1)


Submitted:   February 25, 2016                Decided:   March 2, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tarris Bouie, Appellant Pro Se. Stanley D. Ragsdale, Julius Ness
Richardson, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tarris       Bouie      appeals       the    district    court’s      order     denying

relief       on    his    18    U.S.C.       § 3582(c)(2)       (2012)       motion    for    a

sentence reduction.               We have reviewed the record and find no

reversible error.              Accordingly, we affirm for the reasons stated

by     the        district      court.             United     States    v.     Bouie,        No.

3:13-cr-00560-CMC-1 (D.S.C. Nov. 3, 2015).                             We dispense with

oral    argument         because       the    facts     and    legal    contentions       are

adequately         presented      in    the    materials       before    this    court       and

argument would not aid the decisional process.



                                                                                      AFFIRMED




                                                   2